—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 16, 1999, convicting him of burglary in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the manner in which the court marshaled the evidence during its charge is not preserved for appellate review since no objection was made to the charge on that ground (see, CPL 470.05 [2]; People v Bacchus, 183 AD2d 720; People v McDonald, 144 AD2d 701). Goldstein, J. P., McGinity, Schmidt and Smith, JJ., concur.